DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6-
	The claim recites “a surface of end of lumber or a surface of edge of lumber” which is confusing as it is unclear what structure comprises the lumber or how the lumber related to the first and/or second CLT panels if at all.  Further it is unclear what is meant by end of lumber vs edge of lumber, how is an end different or distinguished from an edge as the claim clearly intends for them to be separate features.  Additionally the claim recites “is made abut on an inner main surface” which is confusing, it is unclear what is meant by is made abut on” causing confusing regarding the scope of the claim.  

It is unclear what is meant by the recitation “are opened”, is this a method step or is it intended to be a relational/directional limitation?  The limitation “are opened” is confusing as it is unclear to what or with regards to what or where they “are opened” causing confusion regarding the scope of the claim.
The claim recites “the surface of end of lumber or the surface of edge of lumber and at least the outer main surface of the second CLT panel are opened so that the inner side of the second CLT panel is wider than the surface of end of lumber or surface of edge of lumber side of the second CLT panel”  it is unclear what is meant by this recitation as it is confusing and unclear based on the figures and disclosure;  it is so confusing as to appears inconsistent with the application disclosure and/or redundant with the previous claim limitations. 
The claim recites “a ceiling surface CLT panel and a side wall surface CLT panel” it is unclear if these are the same as or in addition to the first and second CLT panels previously recited.
The claim recites “the side wall surface panel comprise a first side wall CLT panel and a second wall CLT panel and a third side wall CLT panel and a fourth side wall CLT panel”, it is unclear how a single side wall surface CLT panel as previously claimed can now be multiple, first through fourth, panels causing confusion regarding the scope of the claim.

The claim further recites the first side wall CLT panels comprise a first, side wall CLT panel on one side and a first side wall CLT panel on the other side.  It is again unclear how a singular sidewall CLT panel can comprise two additional sidewall CLT panels on a first and other side.  Additionally it is unclear with respect to the sidewall CLT panel what or where theses sides are as there is lack of antecedent basis for “the other side”, causing confusion regarding the scope of the claim. 
The claim further recites, for the second through fourth sidewall CLT panels, that the second through fourth side wall CLT panel comprises a second-fourth (respectively) side wall CLT panel on one side and a second-fourth (respectively) sidewall CLT panel on the other side that join to the ceiling surface and the bottom surface of the box shaped building unit with both sides of the second-fourth (respectively) side wall surfaces.  First there is lack of antecedent basis for the claim limitation “bottom surface of the box” and “both sides”.  It is unclear what is considered to be the bottom surface of the box.  Further, there are so many previous recitations of sides of the structure that it is unclear what which the recitation “both sides” is referring.  Additionally, the claim 
The claims are replete with the same claim terms for seemingly different claim features, for example a first CLT panel, a first sidewall CLT panel, a first sidewall CLT panel (located on one side) and a first side wall CLT panel (located on the other side), where this applies to all the first through fourth sidewall CLT panels, causing confusion regarding the scope of the claim. 
Additionally it is unclear how a singular (second-fourth respectively) side wall CLT panel can comprise two additional side wall CLT panels on a side and the other side.  Additionally there is lack of antecedent basis for the claim limitation “the other side”, it is unclear to what side or what structure or what location this is referring.  
The claim further recites multiple recitations, in the last 4 paragraphs of claim 6, that recite first-fourth, respectively, sidewall CLT panels joined to other of the first-fourth side wall CLT panels by the orthogonal panel joining structure, this is confusing as the claim previously recites that the first CLT panel and second CLT panel are joined by the orthogonal joining member (recited as singular) and then also recite that the first-fourth side wall CLT panel are joined by the orthogonal panel joining structure to other of the first-fourth side wall CLT panels.  Therefore the recitation at the end of the claim is either redundant with or contradictory to the previously recitations in the claim.  

As the claims are replete with redundant claim terminology that appears to contradict previous claim recitations causing confusion regarding the scope of the claims and applicants invention the claims will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jones (2647287).
Claim 6.  Jones discloses a box-shaped building unit comprising an orthogonal panel joining structure, the orthogonal panel joining structure comprising 
a first CLT panel (any one of the panels as seen in figure 1 and noted throughout the disclosure), 
a second CLT panel orthogonal (any other of the panel orthogonal to an adjacent panel as seen in figure 1 and noted in the disclosure) to the first CLT panel, and 
a joining member (the member structures as seen in figures 2-5), and 

a joining part (any of the parts as seen in figures 2-5 and as noted in the disclosure) by the joining member having a structure wherein the surface of end of lumber or the surface of edge of lumber and the inner main surface and an outer main surface of the first CLT panel are opened so that the outer main surface side of the first CLT panel is wider than the inner main surface side of the first CLT panel, wherein the surface of end of lumber or the surface of edge of lumber and at least the outer main surface of the second CLT panel are opened so that the inner side of the second CLT panel is wider than the surface of end of lumber or surface of edge of lumber side of the second CLT panel (as seen in at least figure and noted throughout the disclosure), and 
wherein the joining member is inserted into an opening of the first CLT panel and an opening of the second CLT panel from the surface of end of lumber or surface of edge of lumber of the first CLT panel and the outer main surface of the second CLT panel side (as seen in figures 1 and at least figure 5 and as noted throughout the disclosure), 
comprising a ceiling surface CLT panel (any one of 18,20,22) constituting a ceiling surface and a side wall surface CLT panel (any one of the side wall panels as seen in at least figure 1 and noted throughout the disclosure at least at col. 3) constituting a side wall surface, wherein the side wall surface CLT panel comprises a 
wherein the first side wall CLT panel is joined with each of the second side wall CLT panel and the fourth side wall CLT panel by the orthogonal panel joining structure (as seen in at least figure 1 and noted throughout the disclosure),  
wherein the third side wall CLT panel is joined with each of the second side wall CLT panel and the fourth side wall CLT panel by the orthogonal panel joining structure (as seen in at least figure 1 and noted throughout the disclosure), 
wherein the ceiling surface CLT panel and each of the first side wall CLT panel, the second side wall CLT panel, the third side wall CLT panel, and the fourth side wall CLT panel are joined by the orthogonal panel joining structure (as seen in at least figure 1 and noted throughout the disclosure), 
wherein the first side wall CLT panel comprises a first side wall CLT panel on one side and a first side wall CLT panel on the other side that join the ceiling surface and a bottom surface of the box-shaped building unit at least with both sides of the first side wall surface, wherein the second side wall CLT panel comprises a second side wall CLT panel on one side and a second side wall CLT panel on the other side that join the ceiling surface and the bottom surface of the box-shaped building unit at least with both sides of the second side wall surface, wherein the third side wall CLT panel comprises a third side wall CLT panel on one side and a third side wall CLT panel on the other side that join the ceiling surface and the bottom surface of the box-shaped building unit at 
wherein the first side wall CLT panel on the other side and the fourth side wall CLT panel on one side are joined by the orthogonal panel joining structure (as noted in the figures and throughout the disclosure), wherein the second side wall CLT panel on the other side and the first side wall CLT panel on one side are joined by the orthogonal panel joining structure (as seen in at least figure 1 and noted throughout the disclosure), 
wherein the third side wall CLT panel on the other side and the second side wall CLT panel on one side are joined by the orthogonal panel joining structure, wherein the fourth side wall CLT panel on the other side and the third side wall CLT panel on one side are joined by the orthogonal panel joining structure (as seen in at least figure 1 and noted throughout the disclosure).
Claim 7.  The box-shaped building unit of claim 6, being a building for a housing structure (where it is disclosed as being a building capable of housing articles and/or people).
Claim 8. The box-shaped building unit of claim 6, wherein the opening of the second CLT panel at the joining part by the joining member is an opening in which the surface of end of lumber or the surface of edge of lumber and the inner main surface and outer main surface of the second CLT panel are opened (as seen in at least figure 1 and noted throughout the disclosure).

Claim 10.  A building comprising the box-shaped building unit of claim 6 (as noted throughout the disclosure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635